DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/16/2021 has been entered. Claims 18-20 are added. Claims 1-12 and 14-20 remain pending in the application.  

Claim Objections
Claims 1, 2, 14 and 18 are objected to because of the following informalities:
Claims 1 and 14 recite “said message”. However, it should recite “the response message”.
Claims 2 and 18 recite “said at least one message”. However, they should recite “said at least one user message”.
Claims 2 and 18 recite “said message”. However, they should recite “said user message”.
Claims 2 and 18 recite “the produced text”. However, they should recite “the user produced text”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zarlengo et al. (hereinafter Zarlengo), US 2018/0336048 A1, in view of Un et al. (hereinafter Un), US 2016/0163332 A1.

Regarding independent claim 1, Zarlengo teaches a method comprising:
a) upon receipt, by a server, of a request for user interaction with a conversational agent via a human-machine interface of a terminal (Fig. 1; [0029] describes an interactive virtual assistant process 10 that may reside on and may be executed by a computer 12 (i.e. a server); [0038] describes one or more of users 46, 48, 50, 52 may access computer 12 and interactive virtual assistant process 10 (e.g., using one or more of client electronic devices 38, 40, 42, 44, i.e. a terminal) directly through network 14 or through secondary network 18; [0123] describes an interactive virtual assistant process 10 may receive one or more questions, comments, or other input from a user in an interactive electronic communication session displayed in a user interface. For example, a user of a mobile device (e.g., client electronic device 42) may initiate an interactive electronic communication session via interactive virtual assistant process 10 (i.e. a request for user interaction with a conversational agent)), computing, by the server, at least one user personality data item … (Fig. 2, 200; [0046] discloses interactive virtual assistant process 10 may define 200, at a computing device, psychometric data for a user (i.e. one user personality data). Psychometric data may include data related to personality traits of the user. Psychometric data for a user based upon, at least in part, the Big Five Personality Inventory. The Big Five Personality Inventory may be used to assess individual response levels related to the five core dimensions of personality that may include, e.g., openness, conscientiousness, extraversion, agreeableness, and neuroticism; [0081] discloses interactive virtual assistant may interact with a user via text, voice, and/or through images or video. The information provided by the user for example through text (i.e. at least one user produced text)); 
b) selecting, by the server, at least one conversational agent specimen corresponding to said at least one user personality data item (Fig. 2, 202; [0081] interactive virtual assistant process 10 may provide 202 an interactive virtual assistant (i.e. one conversational agent specimen), selected from a plurality of interactive virtual assistants, on the computing device based upon, at least in part, the psychometric data defined for the user); and 
c) sending, by the server, a response message to said request, said message comprising said at least one conversational agent specimen based on which the conversational agent is adapted to perform the interaction requested interactive virtual assistant process 10 may prompt 204 the user, via the interactive virtual assistant, with one or more options; [0081] discloses an interactive virtual assistant may generally include a software agent that can perform tasks or services for an individual. In some implementations, interactive virtual assistant may interact with a user via text, voice, and/or through images or video … interactive virtual assistant process 10 may provide an interactive virtual assistant that is able to combine the user's psychological traits, bank and credit card account transactions, credit history, and life stage information to understand the user's complete financial picture and provide personalized options and/or suggestions for the user's benefit).
Zarlengo does not explicitly disclose 
computing at least one user personality data item based on at least one user produced text or one user accessed text.
However, in the same field of endeavor, Un teaches computing at least one user personality data item based on at least one user produced text or one user accessed text (Fig. 4; [0042] discloses Fact or profile inputs 301.1, along with user dialog input 230a, may be provided as input to emotion type classification algorithm 450 of emotion type classification block 320.1. Emotion type classification algorithm 450 may map the multi-dimensional vector specified by the specific fact or profile inputs 301.1 and user dialog input 230a to a specific output determination of emotion type code 240.1b, e.g., specifying an appropriate emotion type and corresponding degree of that emotion; [0044] discloses online activity 404 may include contents of e-mail messages, postings to social media websites (i.e. user produced text)).


Regarding dependent claim 2, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Un further teaches prior reading, by said server, of at least one message exchanged by the user in a message box, said user message being one among the produced text or the one user accessed text (Abstract describes an emotion classification algorithm for selecting an emotion type code (i.e. personality data item of a user) associated with semantic content in an interactive dialog system. A previous user input derived from certain aspects of the device usage, e.g., user online activity, user communications, calendar and scheduling functions, etc may contribute to the emotion classification algorithm; Fig. 3, 230a; [0039] user dialog input 230a may include any or all of user inputs from current or previous dialog sessions (i.e. ), e.g., as stored in history files on a local device memory, etc.; Fig. 4, 404, 405; [0044]-[0045] inputs to Emotion type classification algorithm may include messages exchanged by the user in email messages or instant messaging or chat applications; Fig. 4, 412; [0049] a user's emotions by sensing recent text messages communicated to and from device), the computing being further implemented by a semantic analysis applied to said at least one message, said semantic analysis using a linguistic algorithm applied to the text contained in said message (Fig. 2, 230; [0026] describes text in the message input are analyzed to derive the intended meaning of the text and the representation of the semantic and/or emotional content in the message).

Regarding dependent claim 3, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Un further teaches wherein the reading comprises acquiring, by a sensor, at least one parameter of the user, said parameter being selected among identification data and/or security data (Fig. 4, 402; [0043] user profile information such as age and gender, hobbies, interests, favorite movies, sports, personality traits, etc. are collected from user through the device).

Regarding dependent claim 4, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the response message comprises a combination of said at least one conversational agent specimen, said combination being weighted by the at least one user personality data item (Fig. 6, 600, 602, 604, 606; [0108]-[0111] describes various interactive virtual assistants that may be provided by an interactive virtual assistant process. For example, interactive virtual assistant 600, may be provided 202 to users reporting low levels of conscientiousness, high levels of neuroticism, and high levels of extraversion. Interactive virtual assistant 602 may be provided 202 to users reporting neutral levels of conscientiousness, low levels of neuroticism, and high levels of extraversion. Interactive virtual assistant 604 may be provided 202 to users reporting neutral levels of conscientiousness, high levels of neuroticism, and low levels of extraversion. Interactive virtual assistant 606 is assigned to users reporting high levels of conscientiousness, mid to low levels of neuroticism, and mid to low levels of extraversion).

Regarding dependent claim 5, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the computing, the selecting, and the sending are implemented iteratively ([0122] discloses the interactive virtual assistant process is implemented iteratively in one or more machine learning algorithms using input from various users with various psychometric traits).

Regarding dependent claim 6, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the method further comprises a prior initialization of the terminal (Fig. 3; [0047] illustrates the defined psychometric data for the user may include providing one or more interactive graphical psychometric tests in a user interface of the computing device. This step will start the determination process).

 dependent claim 7, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein said at least one user personality data item comprises at least one numerical parameter, said at least one numerical parameter being selected among: a degree of interest, an openness parameter, a conscientiousness parameter, an extraversion parameter, an agreeableness parameter, and a neuroticism parameter (Fig. 5; [0083]-[0084] interactive virtual assistant process 10 may select 210 an interactive virtual assistant for the user from the plurality of interactive virtual assistants based upon, at least in part, personality dimensions of conscientiousness, neuroticism, and extraversion defined for the user. An interactive virtual assistant may be assigned by determination of the maximum probability of cluster assignment related to the personality traits of conscientiousness, neuroticism, and extraversion, which may represent the inputs to the model; [0085] describes an interactive virtual assistant may be selected based on the minimum absolute value distance from the medians of the personality traits associated with each cluster ).

Regarding dependent claim 8, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Zarlengo further teaches wherein the user personality data item further comprises a mean, a mode, or a median of said at least one numerical parameter comprised in said personality data item of the user ([0085] describes an interactive virtual assistant may be selected based on the minimum absolute value distance from the medians of the personality traits associated with each cluster).

Regarding dependent claim 9, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the sending comprises copying, by the server, the at least one user personality data item and/or at least one conversational agent specimen to the terminal or to another server (Fig. 6, 600, 602, 604, 606; [0108]-[0111] describes various interactive virtual assistants that may be provided by an interactive virtual assistant process. For example, interactive virtual assistant 600 may be given a personality that is described as encouraging, warm, strong, and stable. Interactive virtual assistant 600 may be non-judgmental, may set direct expectations, and/or may maintain a fun attitude with the user. Interactive virtual assistant 602 may be given characteristics of being witty, motivational, informative, skeptical, and/or non-manipulative. This interactive virtual assistant 602 may have a relaxed attitude for a relaxed set of users. Interactive virtual assistant 604 may be given a personality that is calm, peaceful, accepting, and non-judgmental. Interactive virtual assistant 606 may be informative, clear, and dependable, while occasionally being fun and surprising).

Regarding dependent claim 10, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the user personality data item is determined manually (Fig. 3; [0047]-[0048] illustrates the defined psychometric data for the user may include providing one or more interactive graphical psychometric tests in a user interface of the computing device. The evaluation results are derived from users interacting with the graphical psychometric test).

Regarding dependent claim 11, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the request is issued by the terminal ([0038] describes one or more of users 46, 48, 50, 52 may access computer 12 and interactive virtual assistant process 10 (e.g., using one or more of client electronic devices 38, 40, 42, 44) directly through network 14 or through secondary network 18).

Regarding dependent claim 12, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the sending comprises installing said at least one conversational agent specimen on the terminal or on the server (Fig. 6, 600, 602, 604, 606; [0108]-[0111] describes various interactive virtual assistants that may be provided by an interactive virtual assistant process and presented on the client electronic device).

Regarding independent claim 14, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Zarlengo further teaches a non-transitory computer-readable storage medium having stored thereon instructions of a computer program comprising instructions, which when executed by a processor of a server configure the server to determine a conversational agent of a human-machine interface on a terminal ([0007]; [0023] discloses a computer program product may reside on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, may cause at least a portion of the one or more processors to perform operations that may include but are not limited to defining psychometric data for a user. An interactive virtual assistant, selected from a plurality of interactive virtual assistants, may be provided on the computing device based upon, at least in part, the psychometric data defined for the user. The user may be prompted, via the interactive virtual assistant, with one or more options).

Regarding independent claim 15, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Zarlengo further teaches a processing unit (Fig. 11, 1100; [0189]-[0190]) and a communication module (Fig. 11, 1114; [0189]-[0190]);

Regarding dependent claim 18, it is a device claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 19, it is a device claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 20, it is a device claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zarlengo, in view of  Un as applied in claim 7, further in view of WU et al. (herein after Wu), US 2020/0137001 A1.

Regarding dependent claim 16, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Zarlengo and Un does not explicitly disclose wherein said at least one numerical parameter is an integer greater than or equal to 0 and less than or equal to 100.
However, in the same field of endeavor, Wu teaches wherein said at least one numerical parameter is an integer greater than or equal to 0 and less than or equal to 100 (Fig. 8; [0087]-[0089] illustrates a result of an implicit personality test. The result may comprise five dimensions, representing the five personality factors “Openness to experience”, “Conscientiousness”, “Extraversion”, “Agreeableness”, and “Neuroticism” respectively. The personality scores (i.e. numerical parameter) are ranged in [0, 30]. Examiner notes that it would be obvious as a matter of design choice to have a personality data item of the user comprises at least one numerical parameter, for example an integer greater than or equal to 0 and less than or equal to 30 or 100 since Applicant has not disclosed that the claimed integer range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the numerical parameter in the range of [0,30]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting the  and Un’s system because both of these systems are addressing classifying user’s personality traits. This modification would have been motivated by the desire to use these personality scores to compare and select an interactive virtual assistant from a plurality of interactive virtual assistants similar to personality of the user.

Regarding dependent claim 17, the combination of Zarlengo ,Un and Wu teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Wu teaches wherein said at least one numerical parameter is greater than or equal to 0 and less than or equal to 10 (Fig. 8; [0087]-[0089] The personality scores (i.e. numerical parameter) are ranged in [0, 30]).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections made under 35 U.S.C. 103 as being unpatentable over Zarlengo, in view of Un as set forth above.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Zarlengo and Un will continue to be used to meet several of the claimed limitations.
In the Remarks, Applicant argues 

As to point (1), a new ground of rejections made under 35 U.S.C. 103 as being unpatentable over Zarlengo, in view of Un as set forth above. Un discloses in Fig. 4, Fact or profile inputs 301.1, along with user dialog input 230a, may be provided as input to emotion type classification algorithm 450 of emotion type classification block 320.1. The Fact or profile inputs include contents of e-mail messages, postings to social media websites which contain texts that have been read or written by the user. Therefore Un teaches computing at least one user personality data item based on at least one user produced text or one user accessed text. Regarding the user interaction with the conversational agent, Zarlengo discloses an interactive virtual assistant process 10 may receive one or more questions, comments, or other input from a user in an interactive electronic communication session displayed in a user interface. For example, a user of a mobile device (e.g., client electronic device 42) may initiate an interactive electronic 
	Thus, the combination of Zarlengo and Un teaches the features of claim 1.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Lin et al. (US 20200342179 A1) provides a technical solution related to establishing a characterized chatbot with personality.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143